Mr. Justice Eobb
delivered the opinion of the Court:
This is an appeal from a decision of the Commissioner of *421Patents refusing to register the word “Inter-phone” as a trademark for telephone switching apparatus.
We agree with the Commissioner that the mark is descriptive of the character of the goods upon which it is used, and hence within the prohibition of sec. 5 of the trademark act. Winchester Repeating Arms Co. v. Peters Cartridge Co. 30 App. D. C. 505; Re Central Consumers Co. 32 App. D. C. 523 j Re Freund Bros. & Co. 31 App. D. C. 109. It is apparent from an examination of appellant’s application for registration and an analysis of the mark, that it was selected because it so aptly indicates to the public the use to which the goods hearing it are-to he put. The decision is affirmed. Affirmed.